Exhibit 10.1

 

Amendments

 

The purpose of the First Amendment is to enable the grant of shares of
restricted stock to non-employee members of the Board.

 

The following is a summary of the material terms of the Plan as amended. A copy
of the First Amendment is attached hereto as Appendix A.

 

New Plan Benefits

 

The Company currently has nine non-employee directors who would be eligible to
receive awards under the 2005 Plan if the First Amendment is adopted. As of the
date of this proxy statement, no director has been granted any restricted stock
subject to stockholder approval of the First Amendment. The benefits to be
received by our non-employee directors pursuant to the 2005 Plan are not
determinable at this time.

 

General

 

The 2005 Plan provides for the grant of stock options, including both
nonqualified and incentive options, to full and part-time employees and for the
grant of restricted stock to full and part-time employees and non-employee
directors. An employee or non-employee director who at the time of the award
owns 10% or more of the combined voting power of all classes of our stock is not
eligible for any award under the 2005 Plan. Subject to certain adjustments, the
2005 Plan would permit total equity awards over the life of the 2005 Plan of up
to 4,000,000 shares of common stock, subject to the following limits:

 

•             Aggregate limit on shares designated for stock options

 

2,500,000 shares

•             Aggregate limit on shares designated for restricted stock

 

1,500,000 shares

 

Options or restricted stock cannot be awarded to any eligible individual during
a calendar year in excess of 10% of either of these limits. If any outstanding
award expires, is no longer exercisable, is forfeited or is repurchased by us,
the shares subject to the award continue to be available under the 2005 Plan.

 

The Board will administer the 2005 Plan unless and until such administration is
delegated to a committee of the Board. The Board, or the designated committee,
determines and designates from time to time (a) those employees to whom awards
are granted, (b) the size, form, terms (including vesting) and conditions of
awards under the 2005 Plan, and (c) rules with respect to the administration of
the 2005 Plan.

 

Stock Options

 

The purchase price of the stock under each option will be no less than the fair
market value of the stock at the time such option is granted, and no options
will be

 

--------------------------------------------------------------------------------


 

repriced. The Plan administrator determines the duration of any option, except
that options may not be exercised after the earlier of five years following the
date such option vests or seven years from the date of grant. An employee may
pay the exercise price in cash or, upon approval of the Plan administrator, in
our common stock. A stock option will terminate and may not be exercised 90 days
after an employee ceases to be employed for any reason other than for cause,
disability, or death. If an employee ceases employment due to death or
disability, all outstanding vested options will be exercisable for one year
after such employee ceases employment or, if earlier in the case of disability,
until 30 days after the employee no longer has a disability. If an employee
ceases employment for cause or if the employee breaches any covenant not to
compete or nondisclosure agreement, unless otherwise provided in the individual
option agreement, all options will cease vesting and terminate.

 

Restricted Stock

 

Restricted stock granted under the Plan may be subject to a vesting schedule
and, if so, the participant’s right to fully vest in a restricted stock award is
subject to continuous service. If the employee or non-employee director
terminates continuous service for any reason, including disability, any unvested
restricted stock as of the date of termination of continuous service will be
forfeited to us. A purchase price may be required, at the Plan administrator’s
discretion, to be paid for the restricted stock. If a purchase price is
established the restricted stock may not be repriced.

 

Valuation

 

For purposes of the 2005 Plan, fair market value for stock options shall mean
the New York Stock Exchange Composite Transactions average closing price for the
stock reflected in The Wall Street Journal or another publication selected by
the Board for the ten trading days preceding the day an award is granted. As of
the close of business on March 14, 2006, the closing price of our common stock
was $46.17.

 

Change in Control

 

If a change of control event occurs, as defined in the 2005 Plan, then the
vesting of all stock options and shares of restricted stock will be accelerated
in full. In anticipation of a change in control event, the Plan administrator
may provide that all unexercised options must be exercised upon the change in
control event or within a specified number of days thereafter or such options
will terminate. Any option not exercised prior to the time frame stated in the
notice will terminate.

 

Amendment and Termination of the 2005 Plan

 

Except for early termination of the Plan, the Board cannot make any material
change or amendment to the 2005 Plan without further approval of the
stockholders.

 

--------------------------------------------------------------------------------


 

The 2005 Plan terminates ten years after the effective date (which was May 6,
2005), but the Board may suspend or terminate the 2005 Plan at any time. No
incentive stock options or restricted stock may be granted any time after ten
years after the effective date of the 2005 Plan.

 

Federal Income Tax Consequences

 

The rules governing the tax treatment of stock options and restricted stock
depend largely on the surrounding facts and circumstances. Generally, under
current federal income tax laws, an employee will recognize income, and we will
be entitled to a deduction as follows:

 

Stock Options

 

If an employee does not dispose of the shares acquired pursuant to the exercise
of an incentive option within one year after the transfer of the shares to the
employee and not within two years from the grant of the option, the employee
will not realize taxable income as a result of the grant or exercise of the
option (except for purposes of the alternative minimum tax upon the exercise of
the option), and any gain or loss that is subsequently realized may be treated
as a long term capital gain or loss, depending on the circumstances. We will not
be able to deduct any amount for the grant of the incentive stock option or the
transfer of shares upon exercise. If the employee disposes of the stock prior to
one year after the transfer of the shares (or prior to two years from the option
grant date), the employee will realize ordinary income in an amount equal to the
lesser of (a) the excess of the fair market value of the common stock acquired
on the date of exercise over the exercise price, and (b) the gain recognized on
such disposition. In such event, we will be entitled to a deduction for the
amount of ordinary income (which is treated as compensation) realized by the
employee. Upon the exercise of a nonqualified stock option, the employee will
generally realize ordinary income equal to the excess of the fair market value
of the shares on the date of exercise over the exercise price. We will be able
to deduct an amount equal to the ordinary income realized by the employee.

 

Restricted Stock

 

A participant who receives an award of restricted stock will realize ordinary
income (on a per share basis) at the time any restrictions lapse equal to the
difference between the fair market value of the common stock at the time such
restrictions lapse and the amount paid, if any, for the stock. Alternatively,
under Section 83 of the Internal Revenue Code, the participant may elect to
accelerate the tax event and realize ordinary income (on a per share basis)
equal to the difference between the amount paid, if any, for the common stock
and the fair market value of the common stock on the date of grant upon the
receipt of an award of restricted stock. When the participant recognizes
ordinary income, we will be able to deduct an amount equal to the ordinary
income recognized by the employee.

 

--------------------------------------------------------------------------------


 

Section 409A

 

Section 409A, a section added to the Code in 2004, covers the tax treatment of
certain types of deferred compensation. Failure to comply with the requirements
of Section 409A results in recognition in current income of amounts deferred,
along with interest and a significant tax penalty. Certain types of equity-based
compensation are exempt from Section 409A. We intend to operate the 2005 Plan so
that all grants under the 2005 Plan are exempt from Section 409A.

 

Other Equity Compensation Plan Information

 

The following table summarizes all of our existing equity compensation plans
under which securities may be issued as of December 31, 2005. The only types of
equity compensation plans that we have are plans that authorize the granting of
shares of restricted stock and the granting of options to purchase shares of our
common stock.

 

Plan
Category

 

Number of securities
to
be issued upon
exercise
of outstanding options
(a)

 

Weighted-average per
share exercise price
of outstanding options
(b)

 

Number of securities
remaining available for
future issuance under
equity compensation
plans (excluding
securities
reflected in column(a))
(c)

 

Equity compensation plans approved by security holders

 

3,230,697

 

$

25.19

 

3,762,502

*

Equity compensation plans not approved by security holders

 

501,600

 

$

12.38

 

—

 

Total

 

3,732,297

 

$

23.47

 

3,762,502

 

 

--------------------------------------------------------------------------------

*                                         Includes options covering 745,204
shares that are available to be granted under our 1997 stock option plan. Our
Board has determined that no further options will be granted under this plan.

 

A description of the equity compensation plans that were not approved by the
security holders is as follows.

 

1999 Non-Employee Directors Stock Option Plan

 

Effective March 1999, our Board adopted a stock option plan that authorized the
granting of options to purchase 30,000 shares of our common stock to
non-employee directors. During 1999, the Board approved grants of options
covering a total of 30,000 shares of our common stock to several Board members.
The exercise price of the common stock underlying each option was the average
closing price for the ten days prior to the grant. Under this plan, options
covering up to 33(1)¤3% of the underlying shares are exercisable on each
anniversary from the date of grant and the director must exercise the option
within five years of the date each option vests. This plan terminates on the
earlier of March 12, 2009 or the date on which all options granted under the
plan have been exercised in full.

 

--------------------------------------------------------------------------------


 

Chief Executive Officer and President’s Plan

 

Pursuant to the employment agreement, dated October 15, 2001, and the stock
option agreement, dated as of November 1, 2001, between the Company and Peter A.
Dea, our CEO and President, we granted non-qualified stock options to Mr. Dea
for the purchase of 600,000 shares of our common stock. The exercise price of
the options was equal to $2.50 below the closing price per share on the
effective date of his employment agreement. The stock options are subject to the
conditions of the agreements and vest equally over four years and must be
exercised within five years of the date on which they vest. The difference
between the closing price on the effective date and the exercise price is being
amortized over four years as compensation expense. This option plan will
terminate on the earlier of October 15, 2010 or the date on which all options
granted under the plan have been exercised in full. On August 1, 2005, we
entered into a new employment agreement with Mr. Dea, which due to recent
changes in the tax laws required that he exercise, on or before March 15, 2006,
150,000 of the options to purchase shares of our common stock, which vested on
November 15, 2005. Otherwise, per this agreement, these options will expire if
not exercised.

 

--------------------------------------------------------------------------------